Citation Nr: 0511164	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  00-04 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1974 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  The Anchorage RO subsequently gained jurisdiction.  
The veteran testified at a December 2000 RO hearing, and the 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record fails to illustrate issuance of necessary and 
appropriate notice of the Veterans Claims Assistance Act, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2004) 
(VCAA).  

Though the veteran's claims were initiated pre-VCAA, the 
claims were pending at and after VCAA enactment, and as such, 
the veteran is still legally entitled to content-complying 
VCAA notice for service connection claims, and VA is legally 
required to provide this information in a proper format.  

The record contains a July 2001 duty to assist letter, but it 
does not notify the appellant of any information and evidence 
needed to substantiate and complete his claims of service 
connection for residuals of low back injury and PTSD.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, it did 
not indicate which portion of that information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, and it did not generally 
advise the veteran to submit any additional information that 
pertained to the claim.    

Also in light of VA's duties under the VCAA, evidentiary 
development is necessary.  

The veteran contends that his current low back problem 
resulted from a motor vehicle accident in service, and the 
veteran asserted at the RO hearing he had had low pack pain 
since then.  The veteran also contested the RO's statement 
that he hurt his back bull riding by clarifying that instead, 
he felt the truck accident was the real trigger for the back 
pain.  

The veteran's service medical records indicate that a pre-
service December 1973 examination contained no report from 
the veteran that he had recurrent back pain, nor an objective 
finding of such.  During service, an October 1974 emergency 
room report indicated that the veteran sought treatment for 
bleeding from both nostrils due to a truck accident.  

Then, in January 1976, the veteran sought treatment for pain 
in the lumbar region; on lifting, he had felt slippage in the 
back.  The examiner found some muscle tension, and pain 
associated with movement.  The veteran asserted that the pain 
had been on and off for several years.  With lifting there 
was sharp pain, and lying down caused continuous pain.  The 
assessment stated "questionable slippage of lumbar 
vertebra."  Another consult that day recorded the veteran's 
history that he had been treated years ago for a 
"displaced" bone in his back caused by falling off of a 
bull and the animal falling on him, and that he re-injured 
his back two weeks ago lifting a heavy object.  The muscle 
spasm was still present.  

A notation the next day recited that the veteran had had low 
back pain for three days, and that his legs had given out.  
The examiner noted that the veteran was able to bend at the 
waist easily and touch his toes.  In terms of x-rays, the 
examiner recorded questionable lesion in body of L3 seen on 
lateral view, and the impression was questionable etiology of 
back pain.  The veteran was to refrain from lifting, and the 
examiner planned to refer the veteran to orthopedics after a 
radiology consult.  

X-rays rendered as of January 23 did not show any gross 
abnormalities or pathology.  The examiner's impression was 
muscle spasm of the back.  The physician's treatment plan 
included warm packs, and no heavy lifting.  

Post-service, the record contains a June 1999 VA examination 
where the examiner noted that the veteran was involved in a 
motorcycle accident in 1979.  The veteran was diagnosed as 
having degenerative arthritis lumbar spine, with painful 
motion.  The examiner did not, however, consider or render a 
nexus opinion.  

A February 2000 radiology report from Virginia Mason Medical 
Center found minimal degenerative disc disease.  An October 
2000 letter from Lynn E. Prysunka, M.D., of Stikine Family 
Clinic, stated that the veteran had been plagued with low 
back pain for some time.  In October 200, Paul T. Copps, 
D.O., stated that the veteran's somatic complaints were out 
of proportion to the physical findings.  

At an August 2003 consultation at the Southeast Orthopaedic 
Clinic, the veteran expressed that he had had low back pain 
for thirty years, but it worsened in the last ten years.  
Bruce Schwartz, M.D., found that the veteran had no 
extension, and 20 degrees of flexion.  A x-ray examination 
showed slight narrowing L5-S1 disc space, with very few 
degenerative changes.  Surgery was not necessary.  

Because there is competent medical evidence of a current 
diagnosed disability as well as recurrent symptoms of a 
disability, and there is evidence that the veteran suffered 
some low back injury in service, the veteran should be 
afforded a VA examination for the purposes of a nexus 
opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board may not base its decisions on 
its own unsubstantiated medical conclusions).  

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should send the veteran an 
appropriate letter to ensure compliance 
with the notice and assistance 
requirements in the VCAA, particularly, 
of any information and evidence needed 
to substantiate and complete the 
appellant's claims of service 
connection for residuals of a low back 
injury and PTSD, and which portion of 
that information should be provided by 
the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  
The RO should advise the veteran to 
submit any additional information that 
pertains to his claims.  

2.  The veteran should be scheduled for 
a VA examination.  The RO should 
forward the veteran's claims file to 
the VA examiner for review.  The 
examiner should clarify diagnoses of 
any current low back disabilities in 
light of the veteran's documented 
medical history.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not that a low 
back disability (or disabilities) is 
related to service, giving specific 
attention to the veteran's service 
medical records, and providing a 
complete rationale in a report for all 
opinions and conclusions.

3.  Then, after conducting any 
additional development deemed 
necessary, the RO should readjudicate 
the veteran's claims of service 
connection for residuals of a low back 
injury and PTSD.  If the determination 
of these claims remains unfavorable to 
the veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time 
in which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




